  Case 19-00129        Doc 43   Filed 06/08/20 Entered 06/08/20 07:59:24           Desc Main
                                 Document     Page 1 of 10



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                     )
                                           )             Case No. 17-04034
JASON LEWIS ZILBERBRAND,                   )
                                           )             Chapter 7
Debtor.                                    )
                                           )             Honorable A. Benjamin Goldgar
_____________________________________ )                  Lake County
                                           )
ILENE F. GOLDSTEIN, not individually       )
but as chapter 7 Trustee for the Estate of )
Jason Lewis Zilberbrand,                   )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )             Adv. No. 19-00129
                                           )
JASON LEWIS ZILBERBRAND,                   )
                                           )
       Defendant.                          )
                                           )
                                           )

                                   NOTICE OF MOTION

To:      See attached list

        PLEASE TAKE NOTICE that on June 29, 2020, at 10:00 a.m., we will appear before the
Honorable A. Benjamin Goldgar, or such other Judge as may be presiding in that Judge’s place,
and present the motion of Ilene F. Goldstein, not individually, but as chapter 7 Trustee for the
Estate of Jason Lewis Zilberbrand, to dismiss the above-captioned adversary case, a copy of which
is attached.

        This Motion will be presented and heard telephonically. No personal appearance in
Court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
  Case 19-00129       Doc 43      Filed 06/08/20 Entered 06/08/20 07:59:24             Desc Main
                                   Document     Page 2 of 10




       Any creditors who wish to adopt and prosecute the adversary proceeding in question
must seek leave to do so at or before the hearing on the motion to dismiss.

                                               Ilene F. Goldstein

                                               By: _/s/ Paul M. Bauch
                                               Lakelaw
                                               53 W. Jackson, Suite 1115
                                               Chicago, IL 60604
                                               312.588.5000
                                               pbauch@lakelaw.com


                                 CERTIFICATE OF SERVICE

         I, Justin Storer, certify that I served a copy of this notice and the attached motion on each
entity shown on the attached service list at the address shown and by the method indicated on the
list on June 8, 2020, at 5:00 p.m.

                                                      /s/ Justin R. Storer
  Case 19-00129       Doc 43     Filed 06/08/20 Entered 06/08/20 07:59:24   Desc Main
                                  Document     Page 3 of 10



                                         SERVICE LIST

Via CM/ECF electronic noticing:

Jeffrey C. Dan
Goldstein & McClintock
111 W. Washington Street
Suite 1221
Chicago, IL 60602

And all other parties that requested or that receive electronic notice

Via email to asimon@cranesimon.com:

Arthur Simon
Crane, Simon, Clar & Goodman
135 S. LaSalle Street
Suite 3705
Chicago, Illinois 60603

Via first class mail, postage prepaid:

All parties on following mailing list
                  Case 19-00129           Doc 43     Filed 06/08/20 Entered 06/08/20 07:59:24     Desc Main
                                                      Document     Page 4 of 10




800 West Belmont, Inc. and 3210 N. Halsted I       Advocate Health Care                Alter and Peece
David Gassman                                      P.O. Box 3079                       Monadnock Bldg
3210 North Halsted #3                              Oak Brook, IL 60522                 53 W. Jackson Blvd
Chicago IL 60657-3414                                                                  Chicago, IL 60604-3606


American Express                                   American Express Centurion Bank     Anderson Pest Control
200 Vesey Street                                   c/o Becket and Lee LLP              1100 W. Jackson Blvd.
New York, NY 10285-3106                            PO Box 3001                         Chicago, IL 60607-2906
                                                   Malvern PA 19355-0701


(p)VOLKSWAGEN CREDIT UNION                         Automatic Icemaker                  Badger Mutual Insurance Corp
1401 FRANKLIN BLVD                                 3725 N. Talman Ave.                 1635 W. National Ave.
LIBERTYVILLE IL 60048-4460                         Chicago, IL 60618-4712              Milwaukee, WI 53204-1199



Bank of America                                    Benjamin Newby LLC                  Benjamin Newby LLC
P.O. Box 15284                                     300 N. State Street, Apt. 3112      300 State Street, Suite 4238
Wilmington, DE 19850-5284                          Chicago, IL 60654-3053              Chicago, IL 60654-5414



Boi Magazine                                       Candice M. Zilberbrand              Cintas
3705 N. Halsted                                    Joel A Schechter                    5600 W. 73rd Street
Chicago, IL 60613-3906                             53 West Jackson Blvd. Suite 1522    Chicago, IL 60638-6273
                                                   Chicago IL 60604-3761


Coca Cola                                          Comcast                             Comity Bank
12200 Laramie Ave.                                 8745 W. Higgins Rd.                 P.O. Box 182273
Alsip, IL 60803-3199                               Chicago, IL 60631-2750              Columbus, OH 43218-2273



Covert Nine                                        DLG Inc./800 W. Belmont Inc.        Dando Productions LLC
770 W. Gladys Ave., #402                           800 W. Belmont Ave.                 329 Clinton Street, #3
Chicago, IL 60661-5443                             Chicago, IL 60657-9021              Brooklyn, NY 11231-3739



Dante Lopresti                                     Dante The Don LLC                   David Gassman
Evans, Loewenstein, Shimanovsky                    365 N. Halsted, Apt. 1502           Bauch & Michaels LLC
130 S. Jefferson, Suite 350                        Chicago, IL 60661-1375              53 W. Jackson Blvd Suite 1115
Chicago, IL 60661-5762                                                                 Chicago IL 60604-3566


Fortune Fish Co.                                   Gray Bear LLC                       Great American Cheese Collections
1068 Thorndale Ave.                                PO Box 403                          4727 S. Talman Ave.
Bensenville, IL 60106                              Fort Collins, CO 80522-0403         Chicago, IL 60632-1406
                  Case 19-00129       Doc 43     Filed 06/08/20            Entered 06/08/20 07:59:24     Desc Main
Jane Anderson                                  JustDocument
                                                    Ice               Page 5 of 10            LKH Management
Anderson & Moore                               2621 W. Grand Ave.                             3750 N. Halsted Street
111 W. Washington Street Suite 1720            Chicago, IL 60612-1116                         Chicago, IL 60613-3907
Chicago, IL 60602-2858


Lincoln Park Beverage Co                       MBNA                                           Mick Klug Farm
1937 W. Diversy Pkwy                           P.O. Box 15284                                 8795 Scott Dale Road
Chicago, IL 60614-1074                         Wilmington, DE 19850-5284                      Saint Joseph, MI 49085



Mickey’s Linen                                 Neil Cole                                      Nicole Zilberbrand
4601 W. Addison                                1817 W. Iowa St.                               4560 Eleanor Drive
Chicago, IL 60641-9911                         Chicago, IL 60622-4932                         Lake Zurich, IL 60047-5260



North Halsted Business Association             Northwestern Medicine                          Odd Produce
3656 N. Halsted                                28155 Network Place                            6027 N. Lawndale
Chicago, IL 60613-5979                         Chicago, IL 60673-1281                         Chicago, IL 60659



One Room Solutions                             Paint Craft                                    Peoples Gas
18400 W. IL Route 120, #115                    1813 W. Grand Ave.                             P.O. Box 19100
Grayslake, IL 60030-9204                       Chicago, IL 60622-6231                         Green Bay, WI 54307-9100



Powell Law Firm                                Quantum3 Group LLC as agent for                RCN
320 W. Ohio Ste 501                            MOMA Funding LLC                               1640 W. Bradley Price
Chicago, IL 60654-7816                         PO Box 788                                     Union, IL 60180
                                               Kirkland, WA 98083-0788


Red Hen Bread                                  Sheffield Financial                            Sheffield Financial
250 N. Western Ave.                            6010 Golding Drive                             P.O. Box 580229
Chicago, IL 60612-2224                         Winston Salem, NC 27103                        Charlotte, NC 28258-0229



Sheffield Financial                            Signs By Tomorrow                              Smart Mouth Designs Inc.
PO Box 1847                                    2834 N. Halsted St.                            c/o Alex Morales
Wilson, NC 27894-1847                          Chicago, IL 60657-5151                         2015 W. Ohio
                                                                                              Chicago, IL 60612-1583


Southern Wine and Spirits                      Superior Ambulance                             Swinoler Spavola CPA
250 N. Artesian Ave.                           395 W. Lake Street                             343 W. Erie St., #510
Chicago, IL 60612-2149                         Elmhurst, IL 60126-1508                        Chicago, IL 60654-5735



Walsh Security                                 Wilcox Law Firm                                Windy City Media
725 W. Sheridan Rd.                            14 N. Sangamon Street                          1940 W. Irving Park Rd.
Chicago, IL 60613-3239                         Chicago, IL 60607-2658                         Chicago, IL 60613-2468
                  Case 19-00129   Doc 43     Filed 06/08/20         Entered 06/08/20 07:59:24     Desc Main
Wirtz Beverage Systems                     IleneDocument
                                                 F Goldstein ESQ Page 6 of 10          Jason Lewis Zilberbrand
3333 S. Laramie Ave.                       Law Offices of Ilene F. Goldstein           4560 Eleanor Drive
Cicero, IL 60804-4520                      900 Skokie Blvd                             Long Grove, IL 60047-5260
                                           Ste 128
                                           Northbrook, IL 60062-4052

Jeffrey C Dan                              Patrick S Layng
Goldstein & McClintock LLLP                Office of the U.S. Trustee, Region 11
111 West Washington                        219 S Dearborn St
Suite 1221                                 Room 873
Chicago, IL 60602-3482                     Chicago, IL 60604-2027
  Case 19-00129        Doc 43    Filed 06/08/20 Entered 06/08/20 07:59:24            Desc Main
                                  Document     Page 7 of 10




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                     )
                                           )                Case No. 17-04034
JASON LEWIS ZILBERBRAND,                   )
                                           )                Chapter 7
Debtor.                                    )
                                           )                Honorable A. Benjamin Goldgar
_____________________________________ )
                                           )                Lake County
ILENE F. GOLDSTEIN, not individually       )
but as chapter 7 Trustee for the Estate of )
Jason Lewis Zilberbrand,                   )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )                Adv. No. 19-00129
                                           )
JASON LEWIS ZILBERBRAND,                   )
                                           )
       Defendant.                          )
                                           )
                                           )

                                    MOTION TO DISMISS

         Now comes Ilene F. Goldstein (“Trustee”), not individually, but as the Chapter 7 Trustee

for the estate of Jason Lewis Zilberbrand (“Debtor”), hereby moves for an order dismissing the

above-captioned bankruptcy case, with prejudice, but with leave to reinstate pursuant to settlement.

In support of this Motion, the Trustee states as follows:

                                  JURISDICTION & VENUE

         1.     The Court has jurisdiction over this case under 28 U.S.C. §§ 157 and 1334. This is

a core proceeding under, inter alia, 28 U.S.C. § 157(b)(2)(A), (N), and (O).

         2.     Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409.
  Case 19-00129       Doc 43     Filed 06/08/20 Entered 06/08/20 07:59:24              Desc Main
                                  Document     Page 8 of 10



        3.     By Local Rule 40.3.1 of the United States District Court for the Northern District

of Illinois, the District Court has referred all bankruptcy cases to the Bankruptcy Court for initial

determination.

                       FACTUAL & PROCEDURAL BACKGROUND

       4.      Debtor filed a voluntary chapter 7 petition on February 23, 2017 (“Petition Date”).

       5.      Ilene F. Goldstein is the duly appointed, qualified, and acting trustee in this case.

       6.      On March 12, 2019, the Trustee has filed an adversary complaint, endeavoring to

revoke the Debtor’s discharge, styled Ilene F. Goldstein, not individually, but in her capacity as

chapter 7 Trustee for the Estate of Jason Lewis Zilberbrand v. Jason Lewis Zilberbrand, Case No.

19 AP 00129 in the Bankruptcy Court (“the “Jason Zilberbrand Discharge Adversary”).

       7.      Furthermore, in a separate adversary proceeding in her service as Jason Lewis

Zilebrbrand’s chapter 7 Trustee, Trustee had occasion to obtain a judgment against Jason Lewis

Zilberbrand’s wife, Nicole Zilberbrand, in the amount of $199,405.20, plus all costs and fees.

       8.      On July 1, 2019, Nicole Zilberbrand filed her chapter 7 bankruptcy case.

       9.      On October 3, 2019, as a creditor of Nicole Zilberbrand by virtue of her judgment

against Nicole Zilberbrand, Trustee commenced adversary proceeding Ilene F. Goldstein, not

individually, but in her capacity as chapter 7 Trustee for the Estate of Jason Lewis Zilberbrand v.

Nicole Elizabeth Zilberbrand, Case No. 19 AP 00963 in the Bankruptcy Court, seeking to deny the

dischargeability of her judgment, as well as deny Nicole Zilberbrand’s discharge (the “Nicole

Zilberbrand Discharge Adversary”).

       10.     The Trustee has negotiated a global settlement with Jason Zilberbrand and Nicole

Zilberbrand, whereby they, collectively, would pay the Trustee the sum of $100,000.00 (the

“Settlement Sum”) over a period of time, with an initial payment of $25,000.00, and payments of
  Case 19-00129       Doc 43     Filed 06/08/20 Entered 06/08/20 07:59:24              Desc Main
                                  Document     Page 9 of 10



$6,250 per month for the following twelve months, as fully set forth in the Settlement Agreement, in

exchange for the dismissal, with prejudice but with leave to reinstate, of both the Jason Zilberbrand

Discharge Adversary and the Nicole Zilberbrand Discharge Adversary.

       11.     The Court’s order granting the Trustee authority to compromise both adversaries and

enter into that settlement agreement was entered on June 1, 2020.

       12.     Pursuant to the settlement agreement, the Trustee now moves to dismiss the above-

captioned adversary case.

                                     REQUESTED RELIEF

       13.     The Trustee requests that the Court enter an order dismissing her complaint with

prejudice, with leave to reinstate on or before August 1, 2021, if the settlement is breached.

                              BASIS FOR REQUESTED RELIEF

       14.     Pursuant to Local Bankruptcy Rule 7041-1, no adversary proceeding objecting to

or seeking to revoke a debtor’s discharge under Section 727 of the Bankruptcy Code will be

dismissed except on motion and hearing after 21 days’ notice to the Debtor, the United States

Trustee, the trustee, and all creditors and other parties of record. The motion must specifically

describe the consideration promised, given, or received.

       15.     Plaintiff submits that the notice requirement will have been satisfied, and that this

motion, above, specifically describes the consideration promised for the dismissal of this

adversary.

       15.     As detailed in the settlement motion, the Plaintiff, in in the exercise of her business

judgment, believes that the settlement embodied in the Settlement Agreement, and so now

dismissing the adversary case, is in the best interests of the estate and well within the range of

reasonableness.
  Case 19-00129        Doc 43     Filed 06/08/20 Entered 06/08/20 07:59:24              Desc Main
                                  Document      Page 10 of 10



                                              NOTICE

       18.     The Trustee has provided no fewer than twenty-one (21) days’ notice of the hearing

on this motion to Jason Lewis Zilberbrand and Nicole Elizabeth Zilberbrand, their counsel, an

attorney at their counsel’s prior law firm who has not appeared but who has advised that he is now

representing Jason Lewis Zilberbrand and Nicole Elizabeth Zilberbrand, the Office of the United

States Trustee, all scheduled creditors of either debtor, as well as all parties that have requested or

receive notice through CM/ECF. For the above reasons, the Trustee requests that the Court find

the notice provided for herein adequate and proper.

       WHEREFORE, Ilene F. Goldstein, chapter 7 Trustee of the estate of Jason Lewis

Zilberbrand, respectfully requests that this Court enter an order dismissing this adversary case,

with prejudice, but with leave to reinstate on or before August 1, 2021.

Date: June 8, 2020                             Ilene F. Goldstein

                                               By: _/s/ Paul M. Bauch
                                               Lakelaw
                                               53 W. Jackson, Suite 1115
                                               Chicago, IL 60604
                                               312.588.5000
                                               pbauch@lakelaw.com
